DEBT by the assignee of the payee of a sealed note for the payment of money against the makers. Pleas, 1. That the assignor obtained the note by fraud, covin, and misrepresentation, and without consideration; 2. That the note was given for horses. purchased from, the assignor, which he represented and asserted at the time of sale to be sound, but which were unsound; 3. That the assignor, before the assignment, released the defendants from the payment of the note, and that the release was lost or destroyed by accident. Special demurrer for duplicity to the first plea. To the second plea there was a demurrer, and to the third a replication denying the loss of the release. Demurrer to the replication.
Held, that the first plea was good, the statement as to want of consideration being mere surplusage. Held, also, that the *155second plea was bad; House v. Fort, 4 Blackf. 293 ; and that the third plea and the replication to it were good. Clark v. Faulkner, 1 Blackf. 218.